DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the amendment filed on June 30, 2022.  Claims 1-19 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Currently claims 1-19 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“…displaying, via the seller electronic device, the one or more soft offers received from one or more potential buyers to a seller, wherein the one or more soft offers are displayed in a grid layout, wherein,
identifying, by the seller electronic device, one or more fraudulent offers from the one or more soft offers; and
adjusting, by the seller electronic device, the price range associated with each of one or more categories in response to identification”

Dull discloses displaying, via the seller electronic device, the one or more soft offers received from one or more potential buyers to a seller, wherein the one or more soft offers are displayed (Dull: Figure 5, Figure 6, paragraph [0049] - The bid history 606 may display bids 610, 612, 614, 616, 618, and 620 sorted by net offer 608).  Ram further discloses identifying, via the electronic device, one or more fraudulent offers from the one or more offers and in response to such identification (Ram: paragraph [0235] - This situation may be due to a number of factors including errors in the data feed.).  PTO 892 Reference U discloses a combinatorial auction for real estate.  Neither Dull, Ram, PTO 892 Reference U, nor any of the other cited references teach, suggest, or otherwise render obvious displaying, via the seller electronic device, the one or more soft offers received from one or more potential buyers to a seller, wherein the one or more soft offers are displayed in a grid layout, wherein, identifying, by the seller electronic device, one or more fraudulent offers from the one or more soft offers; and adjusting, by the seller electronic device, the price range associated with each of one or more categories in response to identification.   
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625